Citation Nr: 1432408	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

3.  Entitlement to a disability rating in excess of 20 percent prior to August 17, 2008 and a disability rating in excess of 40 percent from August 17, 2008, for service-connected diabetes mellitus type II.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected gastoparesis and gastroesophageal reflux disease (GERD) with irritable bowel syndrome (hereafter referred to as a "gastrointestinal (GI) disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency due to such symptoms as depression, anxiety, insomnia, nightmares, isolation, difficulty with attention and concentration, increased startle response, hypervigilance, irritability, anger outbursts, feelings of a foreshortened life, emotional numbing, feelings of detachment, estrangement from others, decreased interest in hobbies and social activities, memory impairment, and avoidance; these symptoms are not productive of reduced reliability and productivity.  

2. The Veteran's erectile dysfunction is remediable by medication, he is not shown to have any penile deformity, and he is receiving special monthly compensation (SMC) for loss of a creative organ.

3. Prior to July 17, 2008, the Veteran's diabetes mellitus was managed with oral medication and a restricted diet.  

4. Beginning July 17, 2008, the Veteran's diabetes mellitus was managed with insulin and a restricted diet; restriction of activities was documented in October 2008.

5. At no time during the appeal period has the Veteran's GI disability been manifested by persistently recurrent epigastric distress with dysphagia and regurgitation, productive of a considerable impairment of health; it has also not been manifested by material weight loss, hematemesis, melena, or moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but not higher, for PTSD are met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2013).

3.  The criteria for a disability rating in excess of 20 percent, prior to July 17, 2008, and in excess of 40 percent, from July 17, 2008, for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).  

4.  The criteria for a disability rating in excess of 10 percent for a GI disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic Code 7346 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2008 and December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained.  The Board notes that the Veteran has indicated that he receives ongoing mental health treatment; however, records of such treatment were not associated with either the Veteran's VA or private treatment records obtained in connection with this appeal.  Upon review of the record, including the VA examination report discussed below, the Board finds that the evidence as it currently stands is sufficient to decide the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his service-connected PTSD, and as the Board is granting the Veteran an increased rating herein, the Board finds that the Veteran is not prejudiced by the decision to proceed with the matter on appeal. 

The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

Disability Evaluations Generally

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In deciding the Veteran's increased evaluation claims, the Board must consider the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.

Evaluation of PTSD

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 10 percent disability evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or' symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran was afforded a VA examination in November 2008.  At that time he reported symptoms of anxiety, depression, flashbacks, nightmares, and other signs of PTSD related to his service in the Republic of Vietnam.  He reported that he had been experiencing these symptoms since his return in the early 1970s, but they had worsened over the last few years.  He reported moderate insomnia and that it took him about two hours to fall asleep at night and he would awaken fifteen to thirty times a night.  He reported anger and irritability issues, decreased energy, and occasional crying spells.  He reported he was receiving treatment in the form of psychotherapy and medication management, which he thought was helping.  The Veteran reported that he was employed fulltime as a sales manager at a car dealership where he had been working for about 18 years.  He denied missing any time from work related to his PTSD symptoms, but did report that he had some trouble with focusing, attention, and concentration.  He reported that he got along reasonably well with others and he lived with his wife and two children.  He reported that he was uncomfortable in public, crowded, and noisy situations and that he typically went to work and spent time at home.  He reported that he went to church two or three times a week for class or service, but did not socialize before or after, and for relaxation he would read his bible or watch television.  The Veteran reported he had been divorced once prior to his current marriage because of his anger, nightmares, and other PTSD symptoms.  

On mental status examination, the Veteran was alert, oriented, and cooperative.  There was no sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  The Veteran rated himself as mild to moderately depressed and moderately anxious most of the time.  He reported that his depression was related to his medical problems and that he was worried about his mother.  He denied panic attacks, homicidal or suicidal ideation, or substance abuse.  Insight and judgment were adequate and there were no involuntary movements.  While he complained of difficulty with attention and concentration, no gross dementing processes were noted.  The examiner noted that the Veteran suffered from additional PTSD symptoms of increased startle response, hypervigilance, irritability, anger outbursts, feelings of a foreshortened life, emotional numbing, feelings of detachment, estrangement from others, decreased interest in hobbies and social activities, difficulty recalling important details of the trauma, and avoidance.  The examiner assigned a diagnosis of PTSD and a GAF score of 58, noting that it appears the Veteran had no more than mild impairment of reliability and productivity in the occupational realm and moderate impairment of social functioning.  

Based on the evidence of record, the Board finds that an initial disability rating of 30 percent is warranted for the Veteran's PTSD.  In this regard, the Board notes that the Veteran suffers from chronic PTSD symptoms of mild to moderate depression, moderate anxiety, insomnia, nightmares, isolation, difficulty with attention and concentration, increased startle response, hypervigilance, irritability, anger outbursts, feelings of a foreshortened life, emotional numbing, feelings of detachment, estrangement from others, decreased interest in hobbies and social activities, memory impairment, and avoidance.  The Board acknowledges that the November 2008 VA examiner noted that the Veteran only suffered from mild occupational and moderate social impairment; however, the Board finds that based on the totality of the symptoms described, Veteran's PTSD symptomatology more closely approximates the criteria contemplated by the 30 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the symptoms described in the November 2008 VA examination report do not indicate that the Veteran experiences all of the symptoms associated with a 30 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment with occasional decrease in work efficiency sufficient to warrant a 30 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 30 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD for the period on appeal.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximates reduced reliability and productivity than occasional decrease in work efficiency.  In this regard, there is no indication from the evidence of record that the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficult establishing and maintaining effective work and social relationships.  The Board acknowledges that the record indicates the Veteran is currently unemployed; however, the evidence suggests this is a result of other service-connected disabilities and is not related to his PTSD.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of Erectile Dysfunction

The Veteran contends that he is entitled to a compensable disability rating for his service-connected erectile dysfunction.  The Board notes that the Veteran was awarded service connection for erectile dysfunction in the April 2009 rating decision, which at that time was found to be due to his service-connected hypertension.  He was assigned a noncompensable disability rating under Diagnostic Code 7522 and special monthly compensation for loss of use of a creative organ, effective March 3, 2006.  

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

As noted above, the RO evaluated the Veteran's erectile dysfunction under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  However, in every instance where the schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.

In order to receive a compensable rating for erectile dysfunction there must be competent evidence of a penile deformity.  The relevant evidence of record includes VA and private treatment records, VA examination reports, and written statements from the Veteran and his spouse.

The Veteran was afforded a VA examination in March 2009 at which time he was noted to have erectile dysfunction that was stable, for which he took prescription Viagra on an as needed basis.  There was no indication that the Veteran suffered from any penile deformity.  

VA and private treatment notes of record do not indicate that the Veteran's erectile dysfunction was more severe than what was reflected in the VA examination report of record, nor do they suggest that the Veteran suffered from any penile deformity.

Also of record are numerous statements from the Veteran and his spouse regarding the Veteran's erectile dysfunction and how it has affected their relationship.  However, neither the Veteran nor his spouse alleged in any of their statements that the Veteran suffered from a penile deformity.

After a thorough review of the entirety of the evidence of record, the Board finds that a compensable disability rating for the Veteran's service-connected erectile dysfunction is not warranted.  In this regard, the Board notes that while the Veteran has clearly been diagnosed with erectile dysfunction and requires the use of Viagra, he has not had a penile deformity at any time pertinent to the current appeal.  As the evidence does not show that the Veteran experiences the symptom of penile deformity in addition to erectile dysfunction, a compensable evaluation is not warranted.  See 38 C.F.R. §§ 4.31, 4.114(b), Diagnostic Code 7522.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  

A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.

A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran was afforded a VA examination in March 2008.  At that time, it was noted that the Veteran did not have ketoacidosis or hypoglycemic reactions, or hospitalizations for such.  The Veteran was noted to be following a restricted diet for management of his diabetes mellitus, but did not require restriction of activities.  It was noted that the Veteran reported that his private doctor intended to start the Veteran on insulin.  He was noted to suffer from a hiatal hernia, gastroparesis and constipation related to his diabetes mellitus, as well as erectile dysfunction.  He reported that he worked fulltime as a car salesman and that he had missed 15 to 20 days of work in the past 12 months due to constipation and elevated blood sugar.  It was noted that he was able to perform activities of daily living independently.  

The Veteran was afforded another VA examination in March 2009.  At that time, it was noted in the examination report that the Veteran did not have ketoacidosis or hypoglycemic reactions, or hospitalizations for such.  It was noted that he required a restricted diet, but did not need to regulate his activities due to his diabetes mellitus.  It was noted that the Veteran experienced some dizziness associated with his diabetes mellitus when his blood sugars were high and that he had numbness in his fingers and toes.  It was noted that the Veteran had no renal dysfunction, renal disease, or renal failure, and there was no effect on his job or daily activities.  

VA treatment notes of record indicate that on July 17, 2008 the Veteran was first put on insulin to regulate his diabetes mellitus and required to continue a restricted diet.  These records provide no indication that the Veteran's diabetes mellitus is worse than what is reflected in the VA examination reports of record.  

Also of record are private treatment records that show the Veteran's diabetes mellitus is regularly monitored by his private doctor.  Of particular significance is an October 2008 letter from the Veteran's private doctor which detailed the Veteran's diabetes mellitus treatment and noted that it involved insulin, restricted diet, and avoidance of strenuous recreational and occupational activities.    

Based on the evidence of record, the Board finds that a disability rating in excess of 20 percent prior to July 17, 2008, is not warranted for the Veteran's diabetes mellitus.  In this regard, there is no indication that the Veteran required restriction of activities prior to July 17, 2008, and as such, a disability rating in excess of 20 percent is not warranted for that period.  38 C.F.R. § 4.119, Diagnostic Code 7913

From July 17, 2008, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's diabetes mellitus.  In this regard, the Board notes that the evidence establishes that the Veteran began using insulin on July 17, 2008 and that his private doctor indicated that he required restriction of activities as of October 2008.  The Board notes that this evidence suggests that the Veteran does not even meet the criteria for a 40 percent disability for the entire period beginning July 17, 2008.  Further, there is no evidence that the Veteran suffers from any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or medical care.  Therefore, a disability rating in excess of 40 percent from July 17, 2008 for diabetes mellitus is not warranted.  Id.

Evaluation of GI Disability

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his GI disability.  The rating schedule does not provide a specific diagnostic code for the manifestation of the Veteran's GI disability and it has been rated by analogy under 38 C.F.R. § 4.114, Code 7346, for hiatal hernia.  See also 38 C.F.R. § 4.20.  After reviewing the criteria for rating a hiatal hernia, the Board finds the analogy appropriate, as it effectively addresses the Veteran's complaints and symptomatology.  

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  A (maximum) 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The Veteran was afforded a VA examination in March 2009.  At that time it was noted that the Veteran reported he had a little heart burn every now and then.  He was noted to be taking 40 milligrams (mg) of Nexium to control acid reflux, 40 mg of famotidine for GERD, and 1000 mg of erythromycin for gastroparesis.  

Private treatment notes of record show that the Veteran receives relatively regular treatment for his GI disability, consistently complaining of symptoms of acid reflux and constipation for which he takes prescription medication.  

Also of record are statements from the Veteran in which he has reported that he suffers from pain in his arm and shoulder and detailed the different medications that he takes for his GI disability. 

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's GI disability.  In this regard, while the record reflects that the Veteran treats his GI disability with various medications and has complained of acid reflux, constipation, arm/shoulder pain, and intermittent heart burn, there is no clinical evidence of complaints or objective findings of persistently recurring epigastric distress with dysphagia or regurgitation, productive of considerable impairment of health resulting from the symptoms of his GI disability.  Notably, the criteria for a 30 percent rating under Diagnostic Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  Therefore, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's GI disability.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet App 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the disabilities discussed above that are not encompassed by the schedular criteria.  In this regard, there is no indication from the record that the Veteran receives frequent emergency treatment or inpatient treatment for any of the disabilities decided herein.  Further, while the Board notes that the Veteran is currently unemployed, his unemployment seems primarily related to his service-connected back disability, which is not on appeal, and his service-connected coronary artery disease, for which he is in receipt of a 100 percent disability rating.  In sum, there is no indication that the average industrial impairment from the Veteran's disabilities discussed above would be in excess of that contemplated by the disability evaluations assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.  Further, as the record indicates that the Veteran's unemployment is a result of service-connected disabilities not currently on appeal, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


ORDER

Entitlement to an initial disability rating of 30 percent for service-connected PTSD is granted.

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied.

Entitlement to a disability rating in excess of 20 percent prior to July 17, 2008 and in excess of 40 percent from July 17, 2008 for service-connected diabetes mellitus is denied.

Entitlement to a disability rating in excess of 10 percent for a service connected GI disability is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


